Voto concurrente del
Juez Asociado Señor Blanco Lugo
en el cual concurren los Jueces Asociados Señores Rigau, Dávila y Ramírez Bages
San Juan, Puerto. Rico, a 29 de octubre de 1965
Concurro con la solución propuesta en este caso a pesar de que la trayectoria legislativa de la moción de reconsideración en nuestro derecho procesal así como su interpretación juris-prudencial señalan decididamente hacia la posición que asumi-mos en Franceschi v. Municipio de Juana Díaz, 88 D.P.R. 389 (1963). Entiendo que en el estado actual de la administra-ción de nuestros tribunales tal solución es más práctica y conduce a una mejor justicia, sin sacrificar demasiado el valor importante de una pronta adjudicación de los pleitos, que es lo que indudablemente persigue la disposición sobre el efecto de una desestimación de plano de la referida moción por inacción dentro de los cinco días.